t c memo united_states tax_court lawrence j polidori petitioner v commissioner of internal revenue respondent docket no filed date sherwin c peltin for petitioner j paul knap for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure deficiency additions to tax sec_6661 sec_6653 b dollar_figure big_number big_number big_number big_number big_number big_number -- -- dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number year after concessions the issues for decision are whether certain deposits to a foreign bank account constitute unreported income to petitioner we hold that they do whether petitioner is liable for additions to tax for fraud under sec_6653 for and under sec_6653 and for through and under sec_6653 and b for with respect to taxable years through we hold that he is with respect to taxable years and we hold that he is not whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement in income_tax for taxable years and to the extent provided for herein we hold that he is whether the period of limitations has expired for assessment and collection of the deficiencies in and additions to petitioner's federal_income_tax for any year at issue with respect to taxable years through we hold that it has not with respect to taxable years and we hold that it has findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein at the time the petition was filed petitioner resided in ozona florida petitioner and his former spouse2 were husband and wife throughout the years at issue they filed joint federal individual income_tax returns for taxable years and despite being married petitioner filed his federal individual_income_tax_return using the filing_status of head_of_household petitioner was a practicing dentist throughout the years at issue during that period both he and his former spouse were co-owners of a foreign bank account the foreign_account located in the bahamas from time to time petitioner opened subsidiary accounts within the foreign_account for various investment purposes neither petitioner nor his former spouse made withdrawals from the foreign_account prior to on date petitioner opened a second foreign_account with the same bahamian bank unlike the first foreign_account 2petitioner's former spouse fern m polidori is not a party in this case 3the parties have stipulated that neither petitioner nor his former spouse withdrew funds from the foreign_account prior to the account records however indicate that at least one cash withdrawal was made on date in the amount of dollar_figure however petitioner was the sole owner of this second account the first foreign_account was closed in date during the years at issue petitioner made deposits to the foreign_account many intra-account transfers were also made the aggregate annual deposits to the foreign_account were as follows year number of deposits amount deposited dollar_figure big_number big_number big_number big_number big_number big_number more specifically individual deposits to the foreign_account were as follows taxable_year date deposit sec_2 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 4throughout the remainder of this opinion no distinction is made between these two foreign accounts 5some pages of the account records are partially illegible and asterisks are used where figures could not be determined taxable_year date total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure taxable_year date total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_year date deposit sec_1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total 1dollar_figure 1the parties stipulated that deposits to the foreign_account in totaled dollar_figure but a review of the account records indicates that their stipulation failed to account for the dollar_figure deposit on taxable_year date total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_year date total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxable_year date total deposits dollar_figure dollar_figure the account records indicate that most of the deposit transactions involved the deposit of multiple checks during the years at issue the foreign_account earned the following amounts of interest year interest earned dollar_figure big_number big_number big_number big_number big_number big_number in petitioner also realized a short-term_capital_gain in the amount of dollar_figure from assets contained in the foreign_account petitioner used a professional accountant to prepare his tax returns for each year at issue he did not however provide the accountant with information pertaining to the existence of the foreign_account consequently the accountant did not include and petitioner did not report on his returns for any taxable_year at issue either the interest earned on the foreign_account or the short-term_capital_gain realized in petitioner 6similarly petitioner did not file a form report of foreign bank and financial_account with regard to the foreign_account for any taxable_year at issue reported the following amounts of gross_income for the taxable years at issue year gross_income dollar_figure big_number big_number big_number big_number big_number big_number the tax returns petitioner filed for each taxable_year at issue include a schedule b each schedule b specifically inquires as to whether petitioner maintained a foreign bank account at any time during the corresponding taxable_year instructions contained on each schedule b require the answer to this inquiry to be indicated by marking a box labeled either yes or no petitioner left the blocks corresponding to this inquiry blank on his returns for each taxable_year at issue except years and with respect to taxable years and petitioner explicitly indicated on each schedule b that he did not maintain a foreign bank account at any time during the year on date petitioner in accordance with a plea agreement pleaded guilty to and was convicted of filing false individual income_tax returns for taxable years and in 7respondent states on brief that petitioner's returns for and did not specifically make this inquiry however an examination of those returns shows respondent to be in error violation of sec_7206 count one of the plea agreement reads as follows that on or about date in the state and eastern district of wisconsin petitioner the defendant herein who during the calendar_year was a resident of franksville wisconsin did willfully make and subscribe a joint federal_income_tax return form_1040 on behalf of himself and his then- wife fern polidori for the calendar_year which return was verified by a written declaration that it was made under the penalties of perjury and was filed with the internal_revenue_service which return the defendant did not believe to be true and correct as to every material matter in the following respects the defendant falsely indicated on the return that he did not have any financial accounts in foreign countries during whereas in fact as the defendant well knew he and his then-wife had an account at the swiss bank corporation overseas ltd located in nassau bahamas in which at various times during he had deposits exceeding dollar_figure the defendant falsely indicated on the return that he and his then-wife had total income during the year of only dollar_figure whereas as the defendant well knew he and his wife had total income substantially in excess of the amount stated because the defendant and his wife had earned substantial additional income during on their deposits at the swiss bank corporation overseas ltd nassau bahamas which income was not reported on the return and the defendant falsely indicated on the return that he and his then-wife had interest_income during of only dollar_figure whereas as the defendant well knew he and his wife had interest_income in excess of the amount stated all in violation of title_26 united_states_code sec_7206 respondent determined that petitioner fraudulently omitted from income the interest on the foreign bank accounts for each taxable_year at issue she also determined that petitioner made the deposits to the foreign_account using unreported income and that petitioner failed to report the short-term_capital_gain realized in respondent thereafter issued the notice_of_deficiency reflecting those determinations on date opinion petitioner concedes that he failed to report gross_income from both the interest earned on the foreign_account and the short-term_capital_gain that he realized in he maintains however that respondent is precluded from assessment and collection of the deficiencies in and additions to tax determined in the notice_of_deficiency because the statute_of_limitations has expired for each year at issue respondent disagrees contending that each limitations_period remains open because petitioner filed fraudulent tax returns for the corresponding taxable years respondent further maintains that petitioner has not established a nontaxable source for the deposits that he made to the foreign_account and as a result such deposits constitute unreported income taxable to him petitioner disagrees and contends that he has established a nontaxable source for the deposits at issue for reasons discussed herein we conclude that except as to taxable years and the statute_of_limitations does not preclude assessment and collection of the deficiencies in and additions to tax determined by respondent we further conclude that petitioner has failed to establish a nontaxable source for the deposits that he made to the foreign_account issue bank_deposits bank_deposits are prima facie evidence of income and petitioner must show that the funds deposited into the foreign_account were not obtained from a taxable source rule a 87_tc_74 in order to satisfy his burden petitioner contends that he had ample resources from the liquidation of real_estate and other assets to provide the funds needed to make the deposits at issue he contends that a sale of real properties in a receipt of several periodic installment and balloon payments the collection of a mortgage and a real_property sale in provided him with the means needed to make the deposits at issue he then contends that this clearly credible_evidence satisfies his burden and shifts the burden of coming forward to respondent we disagree apparently petitioner fails to appreciate the extent of his burden_of_proof moreover he has fallen far short in his attempt to shift the burden of coming forward to respondent petitioner has indeed presented the court with evidence suggesting that he possessed the financial resources needed to make the deposits at issue however despite his alleged ability to make said deposits petitioner has not convinced the court that the deposits were made using proceeds that he received from the real_estate transactions he cites petitioner has simply identified a possible source of funds from which the deposits at issue may have been made yet merely identifying a possible source of funds does not satisfy petitioner's burden in order to refute respondent's determination petitioner must establish that the bank_deposits at issue were made from a nontaxable source of funds rule a 31_tc_690 affd 295_f2d_336 5th cir 28_tc_1228 petitioner's testimony about his having made the deposits at issue using proceeds that he received from various real_estate transactions is questionable and we reject it as such although petitioner's testimony was not contradicted at trial this court is not required to accept a taxpayer's uncontradicted testimony if we find such testimony improbable unreasonable or questionable 456_f2d_145 6th cir affg tcmemo_1970_335 450_f2d_1239 5th cir affg tcmemo_1970_89 see also tokarski v commissioner supra furthermore the size and frequency of the deposits at issue render petitioner's argument suspect of the total deposits or percent were for less than dollar_figure were for less than dollar_figure additionally most deposits consisted of multiple checks this means that the denominations of the checks used to make the deposits were less than the amounts indicated in the account records as being the total amount of each transaction petitioner has not attempted to explain this peculiar pattern of predominantly small deposits while it is conceivable that petitioner deposited the proceeds that he allegedly received from the real_estate transactions into some unidentified account and then periodically deposited checks drawn against that account into the foreign_account we hesitate to reach this conclusion because petitioner has neither argued nor proved it it is equally conceivable that the deposits at issue were made using a source of funds wholly unrelated to the transactions petitioner cites all that is certain is that several real_estate transactions occurred during the years at issue and predominantly small deposits were made throughout the course of the 7-year period before the court nothing in the record however other than petitioner's self-serving testimony links these facts while the exhibits petitioner relies upon may in fact indicate his financial ability to make the deposits at issue they do not indicate or even remotely suggest that such 8for example the account records indicate that deposits made in consisted of separate checks deposits were made using proceeds derived from the transactions described in those exhibits by not attempting to trace the subject proceeds to a single deposit or even a particular year petitioner has left a hole in his argument tracing the proceeds from the underlying transactions to the deposits at issue should not have been a difficult task for petitioner to accomplish canceled checks and past bank statements might have been persuasive evidence in this regard petitioner's failure to provide corroborative evidence presumably in his control weighs against him tokarski v commissioner supra 6_tc_1158 affd 162_f2d_513 10th cir having rejected petitioner's questionable testimony and given his failure to explain the size and frequency of the deposits at issue as well as his failure to trace the proceeds derived from the real_estate transactions to such deposits we conclude that petitioner has not established that respondent's determination is erroneous accordingly we resolve this issue in favor of respondent issue additions to tax under sec_6653 respondent contends that petitioner is liable for the addition_to_tax for civil_fraud under sec_6653 for and under sec_6653 and for and and under sec_6653 and b for specifically respondent contends that petitioner fraudulently omitted the interest earned on the foreign_account from income for each taxable_year at issue in contrast petitioner maintains that his failure to report the interest was not fraudulent but rather the result of his failure to appreciate the income_tax reporting requirements governing interest earned on foreign accounts respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the burden that respondent bears in proving fraud under sec_6653 or sec_6501 is one and the same 67_tc_143 respondent must establish that petitioner underpaid his taxes for each taxable_year at issue and that some part of that underpayment was due to petitioner's intent to conceal mislead or otherwise prevent the collection of such taxes 94_tc_654 81_tc_640 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing effectuated by conduct designed to conceal mislead or otherwise prevent the collection of such tax 394_f2d_366 5th cir affg tcmemo_1966_81 118_f2d_308 5th cir revg 40_bta_424 69_tc_391 61_tc_249 affd 519_f2d_1121 5th cir the issue of fraud presents a factual question which must be decided on the basis of an examination of all evidence contained in the record 328_f2d_147 7th cir affg 37_tc_703 56_tc_213 54_tc_255 modified 54_tc_1351 fraud is never presumed it must be established by independent evidence of fraudulent intent 55_tc_85 fraud may be proved by circumstantial evidence and inferences drawn from the record because direct proof of the taxpayer's intent is rarely available 317_us_492 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir fraudulent intent may be inferred from a pattern of conduct spies v united_states supra pincite a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud see 348_us_121 53_tc_96 understatement of income_tax in order for respondent to prove fraud with respect to the taxable years at issue she must establish by clear_and_convincing evidence that an underpayment_of_tax exists with respect to such taxable years parks v commissioner supra hebrank v commissioner supra in establishing the existence of an underpayment however respondent cannot rely on a taxpayer's failure to overcome the normal presumption of correctness attributed to the notice_of_deficiency 53_tc_96 in general for purposes of sec_6653 the term underpayment has the same meaning as the term deficiency as that term is defined in sec_6211 sec_6653 we find that respondent has satisfied this prong of her burden with respect to taxable years through respondent however has not satisfied her burden with respect to the existence of an underpayment for taxable years and as to taxable years through petitioner's stipulation that he failed to report gross_income from interest on the foreign bank accounts during those years establishes that an underpayment exists with respect to each of those years as to taxable years and however respondent has conceded that petitioner is entitled to deductions for charitable_contributions in the amounts of dollar_figure dollar_figure and dollar_figure respectively accordingly we address those years in turn with respect to taxable_year an underpayment_of_tax exists because the amount of unreported interest_income conceded by petitioner exceeds the amount of the additional charitable deduction conceded by respondent with respect to taxable_year respondent has not carried her burden in establishing the existence of an underpayment respondent cannot rely on petitioner's failure to establish a nontaxable source for the bank_deposits discussed earlier in this opinion in order to satisfy her burden otsuki v commissioner supra instead if the bank_deposits are to be considered in determining whether an underpayment exists respondent must establish by clear_and_convincing evidence that such deposits were unreported income she has not done so hence in determining whether an underpayment exists the bank_deposits may not be considered therefore because the amount of the additional charitable deduction conceded by respondent for taxable_year exceeds the unreported interest_income conceded by petitioner for that year we find that respondent has not established by clear_and_convincing evidence that an underpayment exists for taxable_year respondent has also failed to establish the existence of an underpayment for taxable_year as is the case for taxable_year and for the same reasons the bank_deposits cannot be considered when determining whether an underpayment exists for taxable_year accordingly because the amount of the additional charitable deduction conceded by respondent for taxable_year exceeds the unreported interest_income conceded by petitioner for that year we find that respondent has not established by clear_and_convincing evidence that an underpayment exists for taxable_year fraudulent intent after establishing the existence of an underpayment the second prong of respondent's burden requires that she establish that some part of that underpayment was due to petitioner's intent to conceal mislead or otherwise prevent the collection of such taxes parks v commissioner supra hebrank v commissioner supra over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 394_f2d_366 5th cir affg tcmemo_1966_81 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 55_tc_85 some conduct and evidence can be classified under more than one factor the sophistication education and intelligence of the taxpayer are relevant to this determination 99_tc_202 several of these indicia of fraud are present in this case petitioner's sophistication and experience the sophistication and experience of a taxpayer are relevant in determining whether fraud exists id see also 465_f2d_299 7th cir affg tcmemo_1970_274 19_tc_631 this includes the taxpayer's educational background 422_f2d_340 4th cir affg tcmemo_1968_298 here petitioner is an intelligent educated man in addition to practicing dentistry during the years at issue petitioner was significantly involved in the real_estate market leasing and selling various properties moreover the account statements for petitioner's foreign bank account indicate that he was an active investor in securities specifically u s treasury bills having observed petitioner at trial and considering the record we cannot accept his claim of naivete it is unlikely that petitioner as a result of his failure to report the foreign interest_income would not have realized his income_tax liabilities were consistently and substantially underreported for each year at issue consistent and substantial understatements of income consistent and substantial understatements of income may be strong evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies the inference of fraud 348_us_121 this case involves a 7-year period during which petitioner failed to report interest earned on his foreign bank account moreover the amount of unreported income for each year at issue is substantial in comparison with the amount of gross_income petitioner reported for such years the following table illustrates the omitted interest_income as a percentage of petitioner's reported gross_income percentage of income year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1petitioner also did not report a short-term_capital_gain of dollar_figure in the figure in the table above does not include the omitted short-term gain such failure to report substantial amounts of income over a number of years is effective evidence of fraud marcus v commissioner supra petitioner's failure to report the interest_income also presents a consistent pattern from which an inference of fraud may be drawn holland v united_states supra implausible or inconsistent explanations of behavior implausible or inconsistent explanations of behavior may be a badge of fraud bradford v commissioner supra petitioner testified that he did not report the interest earned on the foreign_account because he believed that such income was not reportable until it was physically received instead of merely being credited to his account it was because of this belief petitioner further testified that he did not inform his accountant about the foreign_account or the interest earned thereon this explanation is implausible and in light of petitioner's sophistication we find it to be without merit furthermore this explanation is particularly difficult to accept in light of petitioner's testimony regarding interest_income that he received from domestic sources although petitioner testified that he could not recall what he believed to be the proper tax treatment of domestic interest_income during the years at issue petitioner testified that he relied on his accountant to treat such interest properly when preparing his returns it seems inconsistent to us that petitioner would rely on his accountant to treat his domestic interest_income properly while at the same time preventing his accountant from providing similar treatment to his foreign interest_income concealment of income or assets the concealment of income or assets is an indicium of fraud bradford v commissioner supra pincite petitioner created and maintained an interest bearing foreign bank account to which he made numerous deposits during the years at issue when petitioner filed his tax returns for taxable years and he concealed the existence and content of that account by leaving blank that portion of each schedule b which specifically inquired as to the existence of such assets similarly when he filed his tax returns for taxable years and petitioner concealed the existence and content of the foreign_account by explicitly stating on each schedule b that he did not maintain a foreign_account during the taxable_year through these representations petitioner concealed the interest earned on the foreign_account such concealment is evidence of fraud 796_f2d_303 9th cir additionally petitioner concealed the existence of the foreign_account from his accountant concealment of information from an accountant is evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 reliance upon an accountant to prepare accurate returns may negate fraudulent intent if the accountant has been supplied with all the information necessary to prepare the returns 67_tc_143 this has not occurred in the instant case filing false documents fraud may also be inferred when a taxpayer files false documents bradford v commissioner supra petitioner's return for taxable_year explicitly states that he did not maintain a foreign bank account during the taxable_year petitioner contends however that it was never his intention to make such an express representation instead petitioner claims that he cannot explain why his schedule b for states that he did not maintain a foreign bank account during the taxable_year petitioner blames his accountant for the statement on the return contending that the accountant or someone under his control is responsible for making it without petitioner's authority or direction we do not accept petitioner's argument regarding this statement on the return moreover although petitioner's accountant testified that the statement in question might be the result of an error on his part we attribute little weight to his testimony as we found it to be lacking in credibility lack of credibility of taxpayer's testimony a taxpayer's incredible testimony also supports an inference of fraud bradford v commissioner supra we have difficulty accepting as credible much of petitioner's testimony for the most part it is self-serving and implausible conclusion petitioner primarily argues that he misunderstood the income_tax reporting requirements for foreign interest_income at issue here however is not simply a case involving a taxpayer's misunderstanding of the tax law rather it involves a tax_evasion scheme that spans a multi-year period during which petitioner consistently and substantially understated his income petitioner advances a dubious argument that is more likely a belated and convenient fabrication designed to facilitate his evasion scheme than a sincere claim of naivete coupling the consistent pattern of substantial underreporting with the previously discussed circumstances all of which indicate an intent to conceal income justifies the inference of fraud holland v united_states u s pincite accordingly we conclude that respondent has shown by clear_and_convincing evidence that petitioner has underpaid his taxes for each taxable_year at issue except and and that some part of each underpayment was due to petitioner's intent to conceal mislead or otherwise prevent the collection of such taxes see parks v commissioner t c pincite hence as to each taxable_year at issue except and we resolve this issue in respondent's favor as to taxable years and we resolve this issue in favor of petitioner other matters petitioner objects to the introduction into evidence of his plea agreement contending that it lacks relevancy and fosters a prejudicial inference although petitioner's conviction for willful falsification under sec_7206 is not dispositive on the issue of intent to evade tax it is a fact to be considered in a trial on the merits 84_tc_636 moreover petitioner's criminal conviction is admissible and may be relevant to prove motive opportunity intent preparation plan knowledge identity or absence of mistake or accident fed r evid b to be relevant evidence must have some tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid although we have found that respondent failed to prove an underpayment in petitioner's income taxes for and the criminal conviction and plea agreement are of some relevance to other taxable years at issue because we have found that the petitioner's evasion scheme originated in and continued in succeeding years see 43_tc_407 ndollar_figure modified 44_tc_408 see also 92_tc_661 61_tc_249 affd 519_f2d_1121 5th cir even excluding consideration of petitioner's plea agreement there is ample evidence in the record to sustain respondent's determination for each year at issue except and because respondent has established petitioner's fraudulent intent for such years by other convincing evidence issue additions to tax under sec_6661 respondent determined that petitioner is liable for the addition_to_tax pursuant to sec_6661 for taxable years through due to a substantial_understatement_of_income_tax for such taxable years this determination is benefited by a presumption of correctness rule a a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to such authority sec_6661 similarly the amount of the understatement is reduced for any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 petitioner concedes that he is not entitled to an adjustment pursuant to sec_6661 for any taxable_year at issue accordingly if after performing the rule computation petitioner's understatement in tax for any year at issue is substantial as defined by sec_6661 then the addition_to_tax under sec_6661 will apply to that year issue statute_of_limitations respondent has established fraud against petitioner for taxable years through accordingly the period of limitations for assessment and collection of the tax remains open for such years sec_6501 respondent however has not established fraud against petitioner with respect to taxable years or accordingly because the notice_of_deficiency was issued on date the periods of limitations for taxable years and have expired sec_6501 to reflect the foregoing decision will be entered under rule
